Jackson, Justice.
The sole question is, whether a certain lot and tenement formerly in use for a fire-engine by the city authorities and still held by them for future use in like manner and purpose, is liable to be levied upon and sold by the sheriff under afi.fa. issued upon a common law judgment?
We think that all property held by the city authorities for the public use, health .or enjoyment of the people of the city, is not so liable to levy and sale. Further, we are of the opinion that all property of every kind held by the municipality is presumptively for the public use, and whilst perhaps the presumption may be overcome on proof that the corporation is holding it for other purposes, as a mere investment to reap profits and save taxes, and with no ulterior purpose to apply the investment to the use or enjoyment of the public thereafter, yet the onus would be upon *292the plaintiff in execution to make that proof. If made, then the property so held with no purpose to use it for the public at the time, of the levy or thereafter, might be subjected to pay the debt by that process.
See Adams et al. vs. City of Rome, 59 Ga., 765; Fleishel & Kimsey et al. vs. Hightower et al., last term.
The Maryland case goes even further and .exempts all property held by a municipality for any purpose. Darling vs. City of Baltimore, 48 Md., Law Reporter, vol. VII, p. 500.
Our opinion given above goes far enough on the same line for all practical purposes and is, we think, sound and reasonable.
Judgment affirmed.